Citation Nr: 0529897	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-01 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for the residuals of a 
neck injury.

3.  Entitlement to service connection for a rash of the back, 
legs and hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the July 1979 to 
July 1981.  He was also a member of the North Carolina 
National Guard for a number of years, with an initial period 
of active duty for training (ACDUTRA) from July 1972 to 
November 1972.  He was also on ACDUTRA in Ecuador for two 
weeks from August 1987 to September 1987, and again on two 
weeks from April 1988 to May 1988, at Fort Jackson.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that, in part, denied the 
appellant's claims of entitlement to service connection for 
asthma, a neck injury and a skin disorder.

In August 2005, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  In conjunction with that Board 
hearing, the appellant indicated that he was withdrawing his 
appeal on the issue of entitlement to service connection for 
an arm disorder.  Therefore, the Board finds that the appeal 
of this service connection claim has been withdrawn.  
38 C.F.R. § 20.204 (2004).

Although testimony was adduced at the August 2005 Travel 
Board hearing relative to the appellant's service-connected 
back and right hand ratings, the record presently indicates 
that the Board has no jurisdiction to adjudicate the claims.  
The appellant's claims of entitlement to service connection 
for a back injury and a hand injury were granted in a rating 
decision issued by the RO in September 2003.  The RO assigned 
an initial evaluation of 20 percent for the back disability 
and 10 percent for the right hand disability.  Because the 
appellant did file a notice of disagreement pertaining to 
these rating determinations, they are not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 38 
U.S.C. § 7105, a Notice of Disagreement initiates appellate 
review in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 1-9 Appeal) after an 
SOC is issued by VA].

The appellant subsequently submitted claims for increased 
evaluations for his service-connected hand and back 
disabilities in April 2005.  The case was transferred to the 
Board before a rating decision was promulgated as to those 
claims.  Therefore, neither increased rating claim is before 
the Board at this time, and the appellant's back and right 
hand disability rating claims are REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The appellant was treated on three occasions during his 
active service for complaints of difficulty breathing; the 
condition was acute and transitory.

2.  The appellant's asthma is not related to his active 
military service or to any period of ACDUTRA.

3.  The appellant was treated for a back injury while he was 
on ACDUTRA in May 1988; there are no complaints or clinical 
findings relating to the neck at that time.

4.  No current neck or cervical spine disorder is 
attributable to the appellant's active military service or to 
any period of ACDUTRA.

5.  The appellant was treated on one occasion during his 
active service, in 1979, for a rash.

6.  No current skin disorder is attributable to the 
appellant's active military service or to any period of 
ACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant does not have asthma that is the result of 
disease or injury incurred in or aggravated by active 
military service or any period of ACDUTRA.  38 C.F.R. §§ 101, 
1101, 1110, 1111, 1112, 1131, 1132, 1133, 1137, 1153, 5102, 
5103, 5103A, and 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.102, 3.156, 3.303, 3.306, 3.307, 3.309 (2005).

2.  The appellant does not have any neck or cervical spine 
disorder that is the result of disease or injury incurred in 
or aggravated by active military service any period of 
ACDUTRA.  38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 1131, 
1132, 1133, 1137, 1153, 5102, 5103, 5103A, and 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 3.156, 3.303, 
3.306, 3.307, 3.309 (2005).

3.  The appellant does not have any skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service or any period of ACDUTRA.  38 C.F.R. 
§§ 101, 1101, 1110, 1111, 1112, 1131, 1132, 1133, 1137, 1153, 
5102, 5103, 5103A, and 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his service connection claims, by 
correspondence dated in July 2002, September 2002, March 
2003, and January 2005, in which he was informed of VA's duty 
to assist and what kinds of evidence the RO would help 
obtain.  

In addition, in the September 2003 Statement of the Case 
(SOC), and the various Supplemental Statements of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO adjudicated the 
appellant's service connection claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice, if any, under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examination for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the July 2002 RO letter, in the 
September 2003 SOC and in the various SSOCs issued beginning 
in March 2004; the appellant was supplied with the text of 
38 C.F.R. § 3.159 in the September 2003 SOC and in the March 
2004 SSOC.  The appellant did not provide any information to 
VA concerning available treatment records that he wanted the 
RO to obtain for him that were not obtained.  The appellant 
was given more than one year in which to submit evidence 
after the RO gave him notification of his rights under the 
VCAA.  

In September 2005, the appellant was informed by an RO letter 
that he could submit more evidence to the Board; no evidence 
was thereafter submitted.  In addition, the record was held 
open for the submission of additional evidence for thirty 
days after the August 2005 Board hearing.  The appellant did 
not submit any additional evidence.  Therefore, there is no 
duty to assist or notify that is unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

The appellant contends that he sustained asthma (or 
aggravation of the disorder), a neck disorder and a skin rash 
as a result of military service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.   
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway, 
13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during ACDUTRA or 
from an injury incurred in line of duty during INACDUTRA.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The appellant contends that he has asthma, a neck condition 
and skin rashes, and that each condition is causally related 
to his military service.  At the August 2005 Travel Board 
hearing, the appellant stated that, while he was a child he 
had an allergic reaction to a cat that caused breathing 
problems and that he had no problem after the cat was removed 
from the home.  He also said that his current asthma started 
in basic training and that he was given medication during 
basic training for it.  He testified that he continued to 
have problems with asthma while he was stationed in Korea, 
and that he had problems with asthma while he was in Ecuador 
with the National Guard in 1987.  The appellant further 
stated that he continued to have problems with asthma after 
service and that no doctor had ever told him that his asthma 
is related to service.  

The appellant testified that he injured his neck in the same 
incident in Ecuador where he injured his back.  He said that 
he was treated for both and given a neck brace.  The 
appellant also reported that he first had rashes in Korea and 
that these started on his legs, and then, about a year later, 
he had rashes on his back and his hand.  Later, he had spots 
on the back of his head.  The appellant stated that he was 
never on profile during service for his skin, although he 
said that he had been on profile for his asthma.

Review of the appellant's service medical records from July 
1979 to July 1981 reveals that the appellant underwent an 
enlistment examination in June 1979; his lungs and skin were 
normal, as was his spine and musculoskeletal system.  In the 
associated report of medical history, the appellant reported 
that he had had shortness of breath; the examining doctor 
noted that the shortness of breath was questionable 
bronchitis or asthma prior to age twelve.  

In August 1979, the appellant sought treatment for a rash in 
his groin area.  In September 1979, the appellant complained 
of difficulty breathing times one day and said he was 
experiencing dyspnea when lying on his back.  He gave a 
history of smoking three to four packs of cigarettes times 
two-and-a-half years.  The clinical assessment was possible 
bronchitis.  In December 1979, the appellant sought treatment 
for a complaint of bronchitis for two days.  The clinical 
assessment was viral bronchitis.  Two days later, the 
clinical assessment was 'cold'.  In July 1981, the appellant 
elected to not undergo a separation examination.

The appellant underwent a National Guard medical examination 
in March 1985; the clinical evaluation was normal, as was his 
chest x-ray.  In the associated report of medical history, 
the appellant reported that he had had shortness of breath; 
the examining doctor noted that the shortness of breath was 
secondary to bronchitis from birth to age twelve with no 
problems since then.  A DA Form 2173 indicates that the 
appellant was involved in an accident on April 30, 1988.  He 
was examined the next day at Moncrief Army Community Hospital 
for complaints of back pain and it was noted that he had 
injured his back while building some roofs.  A May 10, 1988 
memorandum relating to a line of duty (LOD) determination 
indicates that the appellant was injured while participating 
in his annual training at Fort Jackson from April 23, 1988 to 
May 7, 1988.  There is no mention of any complaints of, or 
findings of, any neck or cervical spine injury.

Review of the appellant's VA treatment records dated between 
May 1997 and October 2004, indicates that the appellant 
sought treatment in September 1999, and reported that he had 
fallen off of a ladder one week before.  He complained of 
neck and back pain.  He also reported that he had had asthma 
since childhood and that he had an exacerbation of that 
condition concomitantly with the fall.  Radiographic 
examination of the cervical spine revealed no fractures or 
breaks.  All x-rays were within normal limits.  A November 
1999 note states that previous evaluations had included two 
sets of cervical spine x-rays without demonstration of any 
abnormality.  

A July 2001 note states that the appellant had known 
degenerative joint disease at C5-6.  The appellant presented 
after having had several heavy boxes fall onto his neck and 
back the previous afternoon.  The clinical impression was 
contusion thoracic/lumbar spine; asthma; and alopecia.  In 
May 2002, the appellant complained of neck pain that he said 
stemmed from an injury he had in service in 1989.  He also 
stated that he had been treated for asthma in 1979.  The 
clinical assessment was asthma and chronic back and neck 
pain.  

An August 2002 note states that the appellant had had chronic 
neck and back pain for approximately ten years.  The 
appellant was seen in a dermatology clinic in September 2004; 
he gave a 15-year history of a rash that involved his ankles, 
scalp and occasionally his back.  He said that the rash was 
pruritic but not painful.  On physical examination of the 
appellant's head, chest, back, scalp, abdomen, upper 
extremities and lower extremities, flat-topped purple 
polygonal papules were observed on both ankles with secondary 
lichenification.  Lichen planus was suspected.  Radiographic 
testing conducted in March 2005 revealed mild degenerative 
disc disease of the neck.

The appellant underwent a VA medical examination in September 
2003; the examiner reviewed the appellant's medical records.  
The appellant reported that he had an injury to his neck and 
back sometime in 1996-1997.  After reviewing the appellant's 
medical records and examining him, the VA examiner stated 
that the appellant's current cervical spine condition was not 
related to his service-connected back injury and that he did 
not receive treatment for the neck when he was treated for 
the back.

Review of all of the evidence of record reveals that the 
appellant was treated for complaints of difficulty breathing 
on a few occasions during his two years of active service, 
but there is no diagnosis of any asthma.  There is no 
evidence that the appellant was ever placed on profile for 
asthma during his active military service.  Furthermore, 
there is no medical evidence of record to establish that the 
in-service shortness of breath was other than acute and 
transitory.  There is no evidence that he was ever treated 
for shortness of breath or asthma during any period of 
ACDUTRA.  Likewise, the appellant was treated once during his 
active service for a skin rash in the groin area, but there 
is no diagnosis of any chronic skin condition in service or 
during any period of ACDUTRA.  The appellant was never 
treated in service or during any period of ACDUTRA for any 
cervical spine or neck problem or complaint, nor was he ever 
put on profile for such a condition.  

Furthermore, there is no evidence of record that indicates 
that the appellant had asthma or a cervical spine/neck 
disorder or a skin rash to a compensable degree within one 
year of his separation from service.  While service 
connection may be shown directly or, for certain "chronic 
diseases," such as asthma or arthritis, presumed, if the 
disease manifested to a degree of 10 percent or more within 
one year after the date of separation from service, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) is not available in this appeal for any period of 
ACDUTRA.  In addition, the record does not contain competent 
medical evidence of a nexus between any current asthma or any 
neck disorder or any skin disorder and some disease or injury 
during the appellant's active military service or any period 
of ACDUTRA.

The absence of any evidence of asthma or any neck disorder or 
any skin disorder in the appellant's service medical records 
or persistent symptoms of these claimed disorders until years 
after his last period of Guard participation constitutes 
negative evidence tending to disprove the claims that the 
appellant incurred these conditions during his active service 
or his service in the National Guard, including during any 
period of ACDUTRA.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The Board has considered the appellant's statements to the 
effect that he has asthma and neck and skin conditions that 
are due to service.  However, the evidence does not indicate 
that he possesses medical expertise.  It is well-settled that 
laypersons, such as the appellant, are not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The only competent medical opinion in evidence on the 
question indicates that the current neck disorder was not 
etiologically related to any incident of the appellant's 
service.  There is no competent medical opinion that supplies 
an etiologic link between any one of the three claimed 
conditions and the appellant's Army or National Guard 
service.

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of his 
representative, submitted in support of his arguments that 
his current asthma began in service, that he has residuals of 
a neck injury that was incurred in service and that his skin 
rashes started in service.  To the extent that such 
statements represent evidence of continuity of 
symptomatology, without more, they are not competent evidence 
of a diagnosis, nor do they establish a nexus between any 
acquired pathology and the appellant's military service.  See 
McManaway v. West, 13 Vet. App. 60, 66 (1999) (Chronicity is 
not demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony of 
the claimant and when "no" medical evidence indicated 
continuous symptomatology.).  


In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
any currently demonstrated asthma, any currently demonstrated 
neck condition and any currently demonstrated skin condition 
are not likely related to service by way of direct 
incurrence, the Board finds that the claims for entitlement 
to service connection for these three disorders must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current asthma or neck disorder or skin disorder that should 
be service connected. 

Since the preponderance of the evidence is against each of 
these service connection claims, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for asthma is denied.

Service connection for a neck disorder is denied.  

Service connection for a skin disorder, characterized as a 
rash of the back, legs, and hand is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


